Case: 19-20540     Document: 00516320655         Page: 1     Date Filed: 05/16/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                          May 16, 2022
                                  No. 19-20540
                                                                         Lyle W. Cayce
                                                                              Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   David Steve Elias,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 4:18-CR-22-1


   Before Richman, Chief Judge, and Costa and Ho, Circuit Judges.
   Per Curiam:*
          David Steve Elias pleaded guilty to two counts under 18 U.S.C.
   § 924(c). At his rearraignment, the district court advised Elias that he faced
   a thirty-two-year mandatory minimum sentence. Before his sentencing,
   however, Congress enacted the First Step Act of 2018 (FSA), lowering
   Elias’s mandatory minimum sentence to fourteen years. Elias argues that the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-20540      Document: 00516320655          Page: 2    Date Filed: 05/16/2022




                                    No. 19-20540


   district court violated Federal Rule of Criminal Procedure 11 when it
   incorrectly advised him of his mandatory minimum sentence at his
   rearraignment, and he seeks to vacate his plea. We affirm.
                                          I
          Elias and an accomplice stole two vehicles in July 2017. Elias pistol
   whipped the first victim and instructed his accomplice to “grab [the victim’s]
   shit.” His accomplice then drove away in the victim’s car. The next day,
   Elias and his accomplice stole a second victim’s vehicle. Elias pointed a
   pistol at the victim, ordered him out of the car, and demanded everything he
   had. Elias then hit the victim in the head with his gun and left in the victim’s
   vehicle. The police were able to track Elias’s location using the victim’s
   phone, which Elias had stolen. The police stopped him at a gas station, where
   Elias got out of the stolen vehicle and shot several rounds at the officers. The
   shots struck a police unit windshield, and one officer suffered severe injury
   from the broken glass.
          A grand jury indicted Elias on four counts. The indictment included
   two counts of aiding and abetting carjacking in violation of 18 U.S.C. §§ 2119
   and 2, and two counts of knowingly and intentionally brandishing a firearm
   during and in relation to a crime of violence in violation of 18 U.S.C.
   §§ 924(c)(1)(A)(ii) and 2. Elias pleaded guilty in a written agreement to the
   two firearms charges. Under the agreement, Elias waived his right to appeal
   his conviction or sentence, reserving only the right to bring a claim for
   ineffective assistance of counsel. In exchange, the Government dismissed
   the carjacking charges and recommended a sentence reduction for
   acceptance of responsibility.
          Elias was rearraigned in July 2018. At his rearraignment, the district
   court judge advised Elias of the applicable mandatory minimum sentence for
   the two § 924(c) firearms offenses. The court told Elias that they carried a




                                          2
Case: 19-20540          Document: 00516320655                Page: 3     Date Filed: 05/16/2022




                                              No. 19-20540


   minimum total of thirty-two years of imprisonment: seven years for the first
   conviction, and an additional twenty-five years for the second. The court also
   explained that his appeal waiver meant that he would not be able to appeal
   his sentence. Elias confirmed that he understood.
          Later that year, Congress enacted the FSA. 1 The FSA provides that
   the twenty-five-year mandatory minimum sentence for a repeat § 924(c)
   conviction is triggered only if the repeat conviction “occurs after a prior
   conviction under [§ 924(c)] has become final.” 2 Congress applied the
   provision to defendants who are sentenced after the FSA’s enactment, which
   included Elias. 3 Accordingly, Elias’s mandatory minimum sentence for his
   two § 924(c) convictions dropped to fourteen years—seven years for each
   conviction. Elias’s presentence report (PSR) was revised to reflect his
   reduced mandatory minimum sentence.
          The Government requested an upward variance, arguing that Elias’s
   plea deal originally contemplated a thirty-two-year minimum sentence. The
   Government stated that it would not have dismissed the two carjacking
   charges had it known that a new mandatory minimum of fourteen years
   would apply. Elias opposed the Government’s request for an upward
   variance. He argued that the court should not rely on Elias’s mandatory
   minimum sentence at the time of his plea agreement to justify an upward
   departure now that Congress changed the law.
          The district court sentenced Elias to twenty-five years of
   imprisonment—150 months for each of his two § 924(c) convictions. At the
   sentencing hearing, the court observed that the parties had intended a thirty-


          1
              Pub. L. No. 115-391, 132 Stat. 5194 (2018).
          2
              Id. § 403, 132 Stat. at 5222.
          3
              See id.; United States v. Gomez, 960 F.3d 173, 176-77 (5th Cir. 2020).




                                                   3
Case: 19-20540             Document: 00516320655               Page: 4        Date Filed: 05/16/2022




                                              No. 19-20540


   two-year sentence in the plea agreement. The court based its upward
   variance on other grounds, but the plea agreement seemed to influence the
   court’s decision to impose a twenty-five-year sentence. The court explained
   that its sentencing decision followed in part from the parties’ agreement that
   Elias would receive a mandatory minimum sentence of thirty-two years. The
   court also sentenced Elias to concurrent three-year terms of supervised
   release. Elias appealed.
                                                    II
             This case presents three issues for review. First, we determine
   whether Elias’s appeal waiver bars his Rule 11 claim. Second, we decide the
   appropriate standard for reviewing the claim. Third, applying this standard
   of review, we assess whether a Rule 11 error affected Elias’s substantial
   rights.
                                                    A
             We start with the enforceability of Elias’s appeal waiver. “This court
   reviews de novo whether an appeal waiver bars an appeal.” 4 A defendant
   may waive his right to appeal, but that waiver must be “knowing and
   voluntary” and “appl[y] to the circumstances at hand, based on the plain
   language of the agreement.” 5 Waivers, however, “cannot be enforced ‘to
   bar a claim that the waiver itself—or the plea agreement of which it was a




             4
                 United States v. Keele, 755 F.3d 752, 754 (5th Cir. 2014).
             5
                 United States v. Higgins, 739 F.3d 733, 736 (5th Cir. 2014).




                                                     4
Case: 19-20540            Document: 00516320655              Page: 5       Date Filed: 05/16/2022




                                             No. 19-20540


   part—was unknowing or involuntary.’” 6 Barring such a claim would lead to
   “impermissible boot-strapping.” 7
           “Guilty pleas must be made intelligently and voluntarily because they
   involve the waiver of several constitutional rights.” 8                    Federal Rule of
   Criminal Procedure 11 “ensures that a guilty plea is knowing and voluntary
   by requiring the district court to follow certain procedures before accepting
   such a plea.” 9 Among those procedures, Rule 11 requires that “[b]efore the
   court accepts a plea of guilty . . . the court must inform the defendant of, and
   determine that the defendant understands, . . . the nature of each charge to
   which the defendant is pleading . . . [and] any mandatory minimum
   penalty.” 10
           Elias argues that his decisions to waive his right to appeal and enter a
   guilty plea were both unknowing and involuntary because the district court
   violated Rule 11 when it incorrectly advised him of his mandatory minimum
   sentence. Elias may seek a vacatur of his plea on the grounds that it was
   unknowing or involuntary, even if his appeal waiver was knowing and
   voluntary. 11 For example, in United States v. Carreon-Ibarra, 12 a defendant
   claimed that he unknowingly and involuntarily entered his plea agreement
   because the district court incorrectly stated his mandatory minimum



           6
            United States v. Carreon-Ibarra, 673 F.3d 358, 362 n.3 (5th Cir. 2012) (quoting
   United States v. White, 307 F.3d 336, 343 (5th Cir. 2002)).
           7
               White, 307 F.3d at 343.
           8
                Carreon-Ibarra, 673 F.3d at 364.
           9
                Id. (quoting United States v. Reyes, 300 F.3d 555, 558 (5th Cir. 2002)).
           10
                Fed. R. Crim. P. 11(b)(1)(G), (I).
           11
                See Carreon-Ibarra, 673 F.3d at 362 n.3.
           12
                673 F.3d 358.




                                                    5
Case: 19-20540            Document: 00516320655              Page: 6        Date Filed: 05/16/2022




                                             No. 19-20540


   sentence. 13 The defendant had waived his right to appeal, but we refused to
   enforce that waiver because the defendant’s claim was that his plea
   agreement was unknowing and involuntary. 14 For the same reasons, Elias’s
   appeal waiver does not bar his Rule 11 claim.
                                                   B
           We turn next to the standard of review. Both parties agree that we
   should review Elias’s claim for plain error, but “it is this court, and not the
   parties, that must determine the appropriate standard of review.” 15
           Rule 11 violations are reviewed for either plain or harmless error. 16
   “When a defendant objects at the district court level to the court’s failure to
   comply with Rule 11 during the plea colloquy,” we review for harmless
   error. 17 The “objection must be sufficiently specific to alert the district court
   to the nature of the alleged error and to provide an opportunity for
   correction.” 18 If, however, a defendant raises his Rule 11 objection for the
   first time on appeal, we generally review for plain error. 19
           We have applied harmless error review in a handful of Rule 11 cases in
   which the defendant did not attempt to withdraw his guilty plea or object


           13
                Id. at 362.
           14
                Id. at 362 n.3.
           15
                United States v. Torres-Perez, 777 F.3d 764, 766 (5th Cir. 2015).
           16
                United States v. Powell, 354 F.3d 362, 367 (5th Cir. 2003).
           17
                Id.
           18
                United States v. Neal, 578 F.3d 270, 272 (5th Cir. 2009).
           19
              Powell, 354 F.3d at 367; see also United States v. Vonn, 535 U.S. 55, 58-59 (2002)
   (holding that a defendant who does not object to a Rule 11 error in the district court is
   subject to the Rule 52(b) plain-error standard on appeal, even though Rule 11 does not have
   a provision stating that plain error review applies to claims not brought to the district
   court’s attention).




                                                   6
Case: 19-20540           Document: 00516320655             Page: 7      Date Filed: 05/16/2022




                                           No. 19-20540


   under Rule 11 in the district court. In Carreon-Ibarra, the district court told
   the defendant that his § 924(c) offense for possession of a firearm carried a
   five-year mandatory minimum sentence. 20                    In the written judgment,
   however, it became apparent for the first time that the court interpreted the
   defendant’s plea agreement as admitting to possessing a machinegun, which
   carries a thirty-year mandatory minimum sentence. 21 We applied harmless
   error review because the defendant objected to being sentenced for the
   machinegun offense in response to the PSR and at his sentencing hearing. 22
   It appeared to the defendant that the district court had sustained his
   objection, so he did not attempt to withdraw his guilty plea. 23 In applying
   harmless error review, we emphasized that the district court had “misled”
   the defendant about the machinegun offense by “repeatedly” telling him that
   it would “consider the full range up from five to life.” 24
          Similarly, in United States v. Barrow,25 an unpublished decision, we
   reviewed another Rule 11 claim for harmless error despite no attempt to
   withdraw a guilty plea and a failure to make a Rule 11 objection below. 26 The
   defendant pleaded guilty to a drug offense that carried a twenty-year
   mandatory minimum sentence. 27                 In the “minutes or hours” before
   sentencing, the Supreme Court retroactively applied the Fair Sentencing Act



          20
               United States v. Carreon-Ibarra, 673 F.3d 358, 360-61 (5th Cir. 2012).
          21
               Id. at 360, 362.
          22
               Id. at 363-64.
          23
               Id.
          24
               Id. at 363.
          25
               557 F. App’x 362 (5th Cir. 2014) (per curiam) (unpublished).
          26
               Id. at 365.
          27
               Id. at 363.




                                                 7
Case: 19-20540            Document: 00516320655             Page: 8      Date Filed: 05/16/2022




                                            No. 19-20540


   of 2010 to the defendant, lowering his mandatory minimum sentence to ten
   years. 28          The defendant had previously objected to the PSR’s
   recommendation of twenty years, arguing that the ten-year minimum should
   apply. 29 We concluded that a defendant who did not attempt to withdraw his
   guilty plea had nevertheless preserved a Rule 11 error by objecting to the
   PSR. 30 We reasoned that his objection “fairly encompassed the concept that
   he was misinformed [at his rearraignment], which is by definition a Rule 11
   error that by its own terms can render a defendant’s plea unknowing.” 31
           Here, Elias had at least five months to withdraw his guilty plea but
   failed to do so, distinguishing this case from Carreon-Ibarra and Barrow. In
   Carreon-Ibarra, the defendant did not have an opportunity to withdraw his
   guilty plea because he did not receive notice that the district court would
   sentence him for the machinegun offense until the written judgment. 32
   Likewise, in Barrow, we emphasized that the timing of events was “highly
   unusual.” 33        The district court learned “literally in the midst of the
   sentencing hearing” that a lower mandatory minimum sentence applied due
   to a Supreme Court decision released “only minutes or hours beforehand.” 34
   Here, however, Congress enacted the FSA in December 2018, and the
   Government provided Elias with notice of the new law in February 2019.



           28
                Id. at 365; see also Fair Sentencing Act of 2010, Pub. L. No. 111-220, 124 Stat.
   2372.
           29
                Barrow, 557 F. App’x at 364.
           30
                Id. at 365.
           31
                Id. at 365 n.8.
           32
                United States v. Carreon-Ibarra, 673 F.3d 358, 363-64 (5th Cir. 2012).
           33
                Barrow, 557 F. App’x at 365.
           34
                Id.




                                                  8
Case: 19-20540           Document: 00516320655            Page: 9   Date Filed: 05/16/2022




                                           No. 19-20540


   Over the next five months before Elias’s July 2019 sentencing, Elias never
   attempted to withdraw his guilty plea.
          Elias also failed to object under Rule 11 specifically. In Carreon-Ibarra,
   the defendant did not have a reason to object under Rule 11 at his sentencing
   hearing because he did not know that he was being sentenced for the
   machinegun offense. 35            We emphasized that the court “repeatedly
   assur[ed]” the defendant that it would consider sentences below the thirty-
   year mandatory minimum for the machinegun charge. 36 The Rule 11 error
   “was not revealed until after the end of the sentencing hearing when the
   court rendered its written judgment.” 37 By contrast, here, the district court
   stated at sentencing that the parties intended a thirty-two-year sentence in
   their plea agreement. The court based its variance on other grounds, but it
   seems that the agreement influenced the court’s decision to vary upwardly.
   Elias had notice at his sentencing hearing of the district court’s Rule 11 error,
   unlike in Carreon-Ibarra. 38 Elias objected, but he did so under 18 U.S.C.
   § 3553, not Rule 11.
          There are some similarities between this case and Carreon-Ibarra and
   Barrow, however, that provide support for harmless error review. Elias had
   no reason to object at his July 2018 rearraignment because the FSA had not
   yet been enacted. He also had no reason to object to his PSR because it
   correctly stated his mandatory minimum sentence as fourteen years. When
   his plea agreement to thirty-two years of imprisonment first became relevant,
   in the Government’s upward variance motion, Elias opposed the motion. As


          35
               See Carreon-Ibarra, 673 F.3d at 363.
          36
               Id.
          37
               Id.
          38
               See id.




                                                 9
Case: 19-20540           Document: 00516320655           Page: 10       Date Filed: 05/16/2022




                                          No. 19-20540


   in Barrow, Elias objected by arguing that he was subject to a lower minimum
   sentence than what he was told at his rearraignment. 39 We reasoned in
   Barrow that this objection, even without mentioning Rule 11, “fairly
   encompasse[s] the concept that he was misinformed, which is by definition a
   Rule 11 error that by its own terms can render a defendant’s plea
   unknowing.” 40 Thus, by opposing the Government’s motion on the basis
   that the FSA lowered his mandatory minimum sentence, Elias may have
   implicitly invoked Rule 11 below. 41
           Although Elias may have invoked Rule 11 by objecting to the
   Government’s upward variance motion, he never attempted to withdraw his
   guilty plea despite having five months to do so. The lack of time to withdraw
   a guilty plea was key to our reasoning in Carreon-Ibarra and Barrow,
   distinguishing those cases. We therefore conclude that plain error review
   applies, and we turn to the merits of Elias’s Rule 11 claim.
                                               C
           Under plain error review, “[w]hen there was (1) an error below, that
   was (2) clear and obvious, and that (3) affected the defendant’s substantial
   rights, a ‘court of appeals has the discretion to correct it but no obligation to




           39
                See Barrow, 557 F. App’x at 365 (objecting to a PSR, not an upward variance
   motion).
           40
                Id. at 365 n.8.
           41
              See id.; see also United States v. Still, 102 F.3d 118, 122 n.9 (5th Cir. 1996)
   (applying harmless error review because although the defendant “did not explicitly raise
   his Rule 11 argument in the district court and acknowledged at oral argument that the Rule
   11 error was not recognized until after his pleas and sentencing, Still’s attorney did bring
   the general issue of Still’s understanding of the consequences of his pleas to the district
   court’s attention”).




                                               10
Case: 19-20540          Document: 00516320655              Page: 11       Date Filed: 05/16/2022




                                            No. 19-20540


   do so.’” 42 To establish that his substantial rights were affected, Elias has the
   burden “to show a reasonable probability that, but for the error, he would not
   have entered the plea.” 43 If he makes that showing, we exercise our
   discretion to correct the error only if it “seriously affect[s] the fairness,
   integrity or public reputation of judicial proceedings.” 44
           Here, nobody disputes that the district court violated Rule 11. “A
   district court commits Rule 11 error when accepting a guilty plea if it fails to
   inform the defendant ‘accurately of the proper minimum sentence’ that will
   result from the plea.” 45 Even if a district court “correctly applied the law as
   it stood” at the time of a defendant’s plea, the court’s statements regarding
   a defendant’s sentencing range may be “rendered erroneous by a subsequent
   change in the law.” 46 At Elias’s rearraignment, the district court advised him
   that he would be subject to a thirty-two-year mandatory minimum sentence
   if he pleaded guilty to the two § 924(c) counts. 47 Before his sentencing,
   Congress enacted the FSA, lowering his mandatory minimum sentence to
   fourteen years. 48 Because the FSA rendered the district court’s stated
   minimum sentence inaccurate, there was a Rule 11 violation.




           42
             United States v. Hughes, 726 F.3d 656, 659 (5th Cir. 2013) (emphasis omitted)
   (quoting United States v. Trejo, 610 F.3d 308, 319 (5th Cir. 2010)).
           43
                United States v. Dominguez Benitez, 542 U.S. 74, 76 (2004).
           44
             Puckett v. United States, 556 U.S. 129, 135 (2009) (alteration in original) (quoting
   United States v. Olano, 507 U.S. 725, 736 (1993)).
           45
              United States v. Carreon-Ibarra, 673 F.3d 358, 364 (5th Cir. 2012) (quoting United
   States v. Williams, 277 F. App’x 365, 367 (5th Cir. 2008) (per curiam) (unpublished)).
           46
                Hughes, 726 F.3d at 661.
           47
                See 18 U.S.C. §§ 924(c)(1)(A)(ii), (c)(1)(C)(i) (2006).
           48
                See Pub. L. No. 115-391, § 403, 132 Stat. 5194, 5221-22 (2018).




                                                  11
Case: 19-20540           Document: 00516320655              Page: 12      Date Filed: 05/16/2022




                                             No. 19-20540


           Given the plain Rule 11 violation, the issue is whether that error
   affected Elias’s substantial rights. Elias likely failed to meet his burden to
   show a reasonable probability that but for the district court’s Rule 11 error,
   he would not have entered into his plea agreement. In the summary portion
   of his brief, Elias “contends that the District Court’s error materially
   affected his decision to plead guilty.” He fails, however, to provide any
   support for this assertion. In United States v. Hughes, 49 we concluded that a
   defendant failed to show that a Rule 11 error affected his decision to plead
   guilty. 50 The defendant did not “direct this court to any portion of the record
   supporting the proposition that the maximum sentence [he faced] affected
   his plea decision.” 51 Similarly, here, Elias presented no record evidence
   linking his decision to plead guilty to his thirty-two-year mandatory minimum
   sentence. In fact, Elias’s failure to seek to withdraw his guilty plea after
   learning of the changed minimum undermines any notion that the minimum
   sentence influenced his decision to plea. We therefore conclude that the Rule
   11 error did not affect Elias’s substantial rights.
                                         *        *         *
           Elias’s conviction and sentence are AFFIRMED.




           49
                726 F.3d 656.
           50
                Id. at 662.
           51
             Id. (alteration in original) (quoting United States v. Molina, 469 F.3d 408, 412 (5th
   Cir. 2006)).




                                                  12